Name: Commission Regulation (EC) No 1477/98 of 9 July 1998 concerning tenders notified in response to the invitation to tender for the import of maize issued in Regulation (EC) No 1445/98
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 10. 7. 98L 194/14 COMMISSION REGULATION (EC) No 1477/98 of 9 July 1998 concerning tenders notified in response to the invitation to tender for the import of maize issued in Regulation (EC) No 1445/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 12(1) thereof, Whereas an invitation to tender for the maximum reduc- tion in the duty on maize imported into Spain was opened pursuant to Commission Regulation (EC) No 1445/98 (3); Whereas Article 5 of Commission Regulation (EC) No 1839/95 (4), as amended by Regulation (EC) No 1963/ 95 (5), allows the Commission to decide, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 and on the basis of the tenders noti- fied, to make no award; Whereas on the basis of the criteria laid down in Articles 6 and 7 of Regulation (EC) No 1839/95 a maximum reduction in the duty should not be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders notified from 7 to 9 July 1998 in response to the invitation to tender for the reduction in the duty on maize issued in Regulation (EC) No 1445/98. Article 2 This Regulation shall enter into force on 10 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 7. 7. 1998, p. 47. (4) OJ L 177, 28. 7. 1995, p. 4. (5) OJ L 189, 10. 8. 1995, p. 22.